UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6478


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARRY LEWIS MATTHEWS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.    James C. Turk, Senior
District Judge. (6:94-cr-70077-JCT-1)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Lewis Matthews, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Barry    Lewis    Matthews         appeals     the    district    court’s

order    denying      his   motion    for    reduction       of    sentence    under   18

U.S.C.    §    3582(c)(2)      (2006)       and    a   subsequent      order    denying

reconsideration.        We     have   reviewed         the    record    and    find    no

reversible error. *         Accordingly, we affirm for the reasons stated

by the district court.           United States v. Matthews, No. 6:94-cr-

70077-JCT-1 (W.D. Va. Mar. 6, 2012).                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                               AFFIRMED




     *
       The district court did not have authority to grant the
motion to reconsider, because a motion to reconsider is not a
proper vehicle to seek review of a ruling on a § 3582 motion.
United States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010).




                                             2